Citation Nr: 1633961	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  1405153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for residuals, fracture, left fibula and left medial malleolus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1976 to May 1977.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in the Veterans Appeals Control and Locator System (VACOLS), the internal database utilized for tracking Veteran's claims, the issue was listed as a claim of entitlement to service connection for left leg problems secondary to a back condition.  The Veteran's representative, Disabled American Veterans (DAV), submitted an informal hearing presentation brief dated in July 2016 in support of the Veteran's claim with this issue listed.  However, a review of the procedural history reveals that the Veteran has only appealed the denial of his claim of entitlement to a compensable rating for residuals, fracture, left fibula and left medial malleolus, on a VA form 9 dated in February 2014.  That issue was certified to the Board via a VA form 8 dated in May 2014 and thus it should be the issue on appeal.  VACOLS has been updated to reflect this change, and this issue is listed on the first page of this opinion.  As DAV has submitted an informal hearing presentation that addresses the correct issue on appeal dated in April 2014, there are no additional procedural issues to attend to before the Board can proceed with its adjudication of the issue on appeal. 


REMAND

Before the Veteran's claim can be adjudicated, the Board must remand it for another VA examination that fully complies with the regulations.  38 C.F.R. § 4.59 (2015).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016); 38 C.F.R. § 4.59 (2015).  On the most recent VA examination of the Veteran's ankles, conducted in February 2014, the examiner did not test for pain on both active and passive motion, nor was any testing done with regards to weight-bearing versus nonweight-bearing.  In addition, range of motion measurements were not completed for the right ankle.  As the required testing for pain in the above circumstances was not completed, a new VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected residuals, fracture, left fibula and left medial malleolus.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted.  

The examiner must conduct full range of motion studies on the service-connected condition, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins on active and passive motion, in weight-bearing and nonweight-bearing, and after at least three repetitions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments as a result of the condition, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected condition.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

